DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 15-16, 22-24, and 28-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Akimoto et al. (US 2013/0183795).
Regarding claim 1, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7);
a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A or 8A);
a backside electrode comprising a plurality of back surface electrodes (part of 128 in vias
126; “Al grid”; [0101]) provided in the back surface passivation layer (see Figure 7) so as to be in contact with the p-type silicon substrate in a plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7); 

a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer ([0101]; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]); 
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]), 
but the reference does not expressly disclose the plurality of contact areas has a pitch Prm [mm] of 0.1 to 10 mm, and the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and thus contact area pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were 

Modified Rohatgi does not expressly disclose the total area of the plurality of contact
areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the
whole of the backside.
Akimoto discloses it is well known in the art before the effective filing date of the claimed invention to have a rear electrode (25) comprising a plurality of back surface electrodes
(part of 25 in openings 14), where the plurality of back surface electrodes penetrate through a
surface passivation layer (12) to contact a silicon substrate (10) in a plurality of contact areas
(see Figure 1D), wherein the total area of the plurality of contact areas of the back surface
electrodes is about 5% or more and 20% or less on the basis of the whole of the backside (it is
disclosed the area of the openings can be at least 10% and 15 % or less; [0020]).
Modified Rohatgi and Akimoto are analogous because both are directed to silicon solar
cell devices.


plurality of contact areas of the back surface electrodes and as a total area of the plurality of
contact areas of the back surface electrode from 10 to 15 % of the total back surface was well
known in the art before the effective filing date of the claimed invention, as evidenced by
Akimoto above, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to use any suitable total area of the plurality of
contact areas of the back surface electrodes on the back surface of the solar cell, including 10
to 15 % of the total back surface in the device of modified Rohatgi. Said combination would
amount to nothing more than the use of a known element for its intended use in a known
environment to accomplish an entirely expected result, and by covering the back surface of the
semiconductor by at least 50% with the passivation layer, recombination of holes and electrons
near the back side surface can be reduced ([0020]).

Regarding limitations directed to the specific relationship between the pitch of the plurality of contact areas and the resistivity of the p-type silicon substrate as set forth in the claim, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 10 to 15 % on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.    
sub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claim 2, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7);
a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A and 8A);
a backside electrode comprising a plurality of back surface electrodes (part of 128 in vias
126; “Al grid”; [0101]) provided in the back surface passivation layer (see Figure 7) so as to be in contact with the p-type silicon substrate in a plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), the plurality of back surface electrodes being connected with each other (connected via the horizontal portion of electrode 128 in Figure 7) in such a manner that the plurality of back surface electrodes are integrated and formed over a whole surface of the back surface passivation layer (see electrode 128 in Figure 7);
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer ([0101]; see Figure 7), wherein:

the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]), but the reference does not expressly disclose the plurality of contact areas has a pitch Prm [mm] of 0.1 to 10 mm, and the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and thus contact area pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the contact areas for maximum efficiency and output, including a contact area pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is 

Modified Rohatgi does not expressly disclose the total area of the plurality of contact
areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the
whole of the backside.
Akimoto discloses it is well known in the art before the effective filing date of the claimed invention to have a rear electrode (25) comprising a plurality of back surface electrodes
(part of 25 in openings 14), where the plurality of back surface electrodes penetrate through a
surface passivation layer (12) to contact a silicon substrate (10) in a plurality of contact areas
(see Figure 1D), wherein the total area of the plurality of contact areas of the back surface
electrodes is about 5% or more and 20% or less on the basis of the whole of the backside (it is
disclosed the area of the openings can be at least 10% and 15 % or less; [0020]).
Modified Rohatgi and Akimoto are analogous because both are directed to silicon solar
cell devices.
As modified Rohatgi is not limited to any specific examples of the total area of the
plurality of contact areas of the back surface electrodes and as a total area of the plurality of
contact areas of the back surface electrode from 10 to 15 % of the total back surface was well
known in the art before the effective filing date of the claimed invention, as evidenced by
Akimoto above, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to use any suitable total area of the plurality of
contact areas of the back surface electrodes on the back surface of the solar cell, including 10

amount to nothing more than the use of a known element for its intended use in a known
environment to accomplish an entirely expected result, and by covering the back surface of the
semiconductor by at least 50% with the passivation layer, recombination of holes and electrons
near the back side surface can be reduced ([0020]).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 10 to 15 % on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.    
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claims 3 and 4, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the pitch of the plurality of contact areas is formed by removing the back surface passivation layer according to the relation represented by the formula (1) ([0113] and [0114]; see Figures 8B and 8C).

Regarding claims 5 and 6, modified Rohatgi discloses all the claim limitations as set forth above, but the reference does not expressly disclose having a conversion efficiency of 19% to about 20%.
It is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 10 to 15 % on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.  
Regarding claims 15 and 16, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060] and [0106]).
Regarding claims 22 and 23, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses comprising an N+ type layer (104; [0101]) which is electrically 
a plurality of P+ type layers which are electrically connected to the back surface electrodes, the P+ type layers being formed in the backside surface of the P type silicon substrate (it is disclosed that co-firing of the simultaneous formation of front Ag contacts and Al back surface field (BSF) P+ layer when the Ag contacts fire through the SiNx layer to form contact regions; [0092], [0101], and [0106]).
Regarding claim 24, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the P-type silicon substrate has a thickness in a range of about 150 to 300 microns ([0042]), but the reference does not expressly disclose the P-type silicon substrate has a thickness in a range of from 100 to 200 microns
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 28, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) doped with gallium ([0101]) having a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7);

a backside electrode comprising a plurality of back surface electrodes (part of 128 in vias
126; “Al grid”; [0101]) formed onto the backside of the P-type silicon substrate (see Figure 7), but the reference does not expressly disclose the back surface electrode pitch is 0.1 mm or more and 10 mm or less, and the back surface electrode pitch Prm [mm] of the plurality of the back surface electrodes and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of 
Modified Rohatgi does not expressly disclose the total area of the plurality of contact
areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the
whole of the backside.
Akimoto discloses it is well known in the art before the effective filing date of the claimed invention to have a rear electrode (25) comprising a plurality of back surface electrodes
(part of 25 in openings 14), where the plurality of back surface electrodes penetrate through a
surface passivation layer (12) to contact a silicon substrate (10) in a plurality of contact areas
(see Figure 1D), wherein the total area of the plurality of contact areas of the back surface
electrodes is about 5% or more and 20% or less on the basis of the whole of the backside (it is
disclosed the area of the openings can be at least 10% and 15 % or less; [0020]).
Modified Rohatgi and Akimoto are analogous because both are directed to silicon solar
cell devices.
As modified Rohatgi is not limited to any specific examples of the total area of the
plurality of contact areas of the back surface electrodes and as a total area of the plurality of
contact areas of the back surface electrode from 10 to 15 % of the total back surface was well
known in the art before the effective filing date of the claimed invention, as evidenced by
Akimoto above, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to use any suitable total area of the plurality of

to 15 % of the total back surface in the device of modified Rohatgi. Said combination would
amount to nothing more than the use of a known element for its intended use in a known
environment to accomplish an entirely expected result, and by covering the back surface of the
semiconductor by at least 50% with the passivation layer, recombination of holes and electrons
near the back side surface can be reduced ([0020]).

While the reference does not expressly disclose the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, but within a value defined by the line of 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) ≤ -log(Prm) + 1.0, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode 
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claim 29, modified Rohatgi discloses all the claim limitations as set forth above.
Regarding limitations directed to a variation in a short circuit current density of the solar cell is smaller as compared to a variation in the resistivity of the substrate, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20% on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.  
Regarding claim 30, Rohatgi discloses a solar cell (100c) comprising: 

an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a backside electrode comprising a plurality of back surface electrodes (part of 128 in vias
126; “Al grid”; [0101]) formed onto the backside of the P-type silicon substrate with a back surface electrode pitch Prm [mm] (see Figure 7); and 
the back surface electrodes are in electrical contact with the backside of the substrate (contact 128 within the openings of SiNx layer 122 in direct contact with the p-type substrate 116; see Figure 7), but the reference does not expressly disclose the back surface electrode pitch is 0.1 mm or more and 10 mm or less, and the back surface electrode pitch Prm [mm] of the plurality of the back surface electrodes and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  

As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above.
Modified Rohatgi does not expressly disclose the total area of the plurality of contact
areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the
whole of the backside.
Akimoto discloses it is well known in the art before the effective filing date of the claimed invention to have a rear electrode (25) comprising a plurality of back surface electrodes
(part of 25 in openings 14), where the plurality of back surface electrodes penetrate through a
surface passivation layer (12) to contact a silicon substrate (10) in a plurality of contact areas
(see Figure 1D), wherein the total area of the plurality of contact areas of the back surface
electrodes is about 5% or more and 20% or less on the basis of the whole of the backside (it is

Modified Rohatgi and Akimoto are analogous because both are directed to silicon solar
cell devices.
As modified Rohatgi is not limited to any specific examples of the total area of the
plurality of contact areas of the back surface electrodes and as a total area of the plurality of
contact areas of the back surface electrode from 10 to 15 % of the total back surface was well
known in the art before the effective filing date of the claimed invention, as evidenced by
Akimoto above, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to use any suitable total area of the plurality of
contact areas of the back surface electrodes on the back surface of the solar cell, including 10
to 15 % of the total back surface in the device of modified Rohatgi. Said combination would
amount to nothing more than the use of a known element for its intended use in a known
environment to accomplish an entirely expected result, and by covering the back surface of the
semiconductor by at least 50% with the passivation layer, recombination of holes and electrons
near the back side surface can be reduced ([0020]).

While the reference does not expressly disclose the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, but within a value defined by the line of 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) ≤ -log(Prm) + 1.0, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 10 to 15 % on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.    
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claim 31, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) doped with gallium ([0101]) and having a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]) in which one main surface of the substrate is a light-receiving surface 
a backside electrode comprising a plurality of back surface electrodes (part of 128 in vias
126; “Al grid”; [0101]) in electrical contact with the p-type silicon substrate in a plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7);
an N-type layer (104) formed on at least a part of the light-receiving surface ([0069]; see Figure 7);
a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A and 8A);
a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) in electrical contact with the n-type layer ([0101]; see Figure 7), but the reference does not expressly disclose the back surface electrode pitch is 0.1 to 10 mm, and the back surface electrode pitch Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.

Modified Rohatgi does not expressly disclose the total area of the plurality of contact
areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the
whole of the backside.
Akimoto discloses it is well known in the art before the effective filing date of the claimed invention to have a rear electrode (25) comprising a plurality of back surface electrodes
(part of 25 in openings 14), where the plurality of back surface electrodes penetrate through a
surface passivation layer (12) to contact a silicon substrate (10) in a plurality of contact areas
(see Figure 1D), wherein the total area of the plurality of contact areas of the back surface
electrodes is about 5% or more and 20% or less on the basis of the whole of the backside (it is
disclosed the area of the openings can be at least 10% and 15 % or less; [0020]).
Modified Rohatgi and Akimoto are analogous because both are directed to silicon solar

As modified Rohatgi is not limited to any specific examples of the total area of the
plurality of contact areas of the back surface electrodes and as a total area of the plurality of
contact areas of the back surface electrode from 10 to 15 % of the total back surface was well
known in the art before the effective filing date of the claimed invention, as evidenced by
Akimoto above, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to use any suitable total area of the plurality of
contact areas of the back surface electrodes on the back surface of the solar cell, including 10
to 15 % of the total back surface in the device of modified Rohatgi. Said combination would
amount to nothing more than the use of a known element for its intended use in a known
environment to accomplish an entirely expected result, and by covering the back surface of the
semiconductor by at least 50% with the passivation layer, recombination of holes and electrons
near the back side surface can be reduced ([0020]).

While the reference does not expressly disclose the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, but within a value defined by the line of 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) ≤ -log(Prm) + 1.0, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 10 to 15 % on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.    
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claims 32-34, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density is about 38 mA/cm2 when the pitch is 1 mm and the resistivity is 0.2 Ω cm, and the short-circuit current density is about 39 mA/cm2 when the pitch is 1 mm and the resistivity is 2.5 Ω cm, the reference discloses the electrode pitch can be between 1 and 2.5 mm, the short-circuit current density is about 28 to 39 mA/cm2, the 
Regarding claims 35-37, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]).
It is noted that the recitation of a method of making said p-type silicon substrate, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Akimoto et al. (US 2013/0183795), as applied to claims 1-6 above, and further in view of Ohtsuka et al. (US 2009/0020158).
Regarding claims 7-12, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the light-receiving surface electrode is a silver screen-printed grid ([0051]), but the reference does not expressly disclose the light-receiving surface electrode and the contact areas have a width of 15 to 100 µm.

As modified Rohatgi is not limited to any specific examples of widths for the light-receiving surface electrode and as light-receiving surface electrodes composed of silver formed through a screen printing process having a width of 80 or up to about 100 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Ohtsuka above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable width for the light-receiving surface electrode, including a width of 80 or up to about 100 microns in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837).
Regarding claim 21, Rohatgi discloses a solar cell (100c) comprising: 

a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A and 8A);
a backside electrode comprising a plurality of back surface electrodes (part of 128 in vias
126; “Al grid”; [0101]) provided in the back surface passivation layer (see Figure 7) so as to be in contact with the p-type silicon substrate in a plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7);
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer ([0073]; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]); 
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]), 
the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]),
but the reference does not expressly disclose the plurality of contact areas has a pitch Prm [mm] of 0.1 to 10 mm, and the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
sub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the contact area pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above.

While the reference does not expressly disclose the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, such that the back surface electrode pitch Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and a resistivity Rsub [Ω cm] is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20% on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.    
sub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Akimoto et al. (US 2013/0183795).
Regarding claim 25, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7);
a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A and 8A);
a backside electrode comprising a plurality of back surface electrodes (part of 128 in vias
126; “Al grid”; [0101]) provided in the back surface passivation layer (see Figure 7) so as to be in contact with the p-type silicon substrate in a plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7);
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer ([0073]; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]); 

the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]); and
the plurality of contact areas are provided in a regular pattern (see contact areas in Figure 7).
Rohatgi does not expressly disclose the total area of the plurality of contact
areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the
whole of the backside.
Akimoto discloses it is well known in the art before the effective filing date of the claimed invention to have a rear electrode (25) comprising a plurality of back surface electrodes
(part of 25 in openings 14), where the plurality of back surface electrodes penetrate through a
surface passivation layer (12) to contact a silicon substrate (10) in a plurality of contact areas
(see Figure 1D), wherein the total area of the plurality of contact areas of the back surface
electrodes is about 5% or more and 20% or less on the basis of the whole of the backside (it is
disclosed the area of the openings can be at least 10% and 15 % or less; [0020]).
Rohatgi and Akimoto are analogous because both are directed to silicon solar
cell devices.
As Rohatgi is not limited to any specific examples of the total area of the
plurality of contact areas of the back surface electrodes and as a total area of the plurality of
contact areas of the back surface electrode from 10 to 15 % of the total back surface was well
known in the art before the effective filing date of the claimed invention, as evidenced by

effective filing date of the claimed invention to use any suitable total area of the plurality of
contact areas of the back surface electrodes on the back surface of the solar cell, including 10
to 15 % of the total back surface in the device of Rohatgi. Said combination would
amount to nothing more than the use of a known element for its intended use in a known
environment to accomplish an entirely expected result, and by covering the back surface of the
semiconductor by at least 50% with the passivation layer, recombination of holes and electrons
near the back side surface can be reduced ([0020]).
Regarding claim 26, modified Rohatgi discloses all the claim limitations as set forth above, but the reference does not expressly disclose having a conversion efficiency of 19% to about 20%.
It is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from 10 to 15 % on the basis of the whole area of the backside is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.  
Claims 17-20 and 39-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Akimoto et al. (US 2013/0183795), as applied to claims 1, 2, and 28-37 above, and further in view of Yamamoto et al. (US 2011/0056554).

claims 17 and 18, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a solar cell module (solar semiconductor device) comprising a plurality of the solar cells according to claims 1 and 2 (it is disclosed the invention can be used in a solar cell module; [0039]), but modified Rohatgi does not expressly disclose the plurality of solar cells are connected in series.
Yamamoto discloses a solar cell module comprising a plurality of solar cells connected in series ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have connected the plurality of solar cells of modified Rohatgi in series, as taught by Yamamoto, such that it is commonly known in the art to connect a plurality of solar cells in series and/or parallel depending on the desired output characteristics and load requirements ([0012].
Regarding claims 19 and 20, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method and the plurality of solar cells vary in resistance (the solar cells vary in resistance and is disclosed to have a resistivity in a range as no two solar cell manufactured is exactly the same; [0042] and [0141]).
It is noted that the recitation of a method of making said p-type silicon substrate, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the 
Regarding claims 39-48, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a solar cell module comprising a plurality of the solar cells according to claims 28-37 (it is disclosed the invention can be used in a solar cell module; [0039]), but modified Rohatgi does not expressly disclose the plurality of solar cells are connected in series.
Yamamoto discloses a solar cell module comprising a plurality of solar cells connected in series ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have connected the plurality of solar cells of modified Rohatgi in series, as taught by Yamamoto, such that it is commonly known in the art to connect a plurality of solar cells in series and/or parallel depending on the desired output characteristics and load requirements ([0012].
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Akimoto et al. (US 2013/0183795), as applied to claim 25 above, and further in view of Yamamoto et al. (US 2011/0056554).
Regarding claim 27, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a solar cell module (solar semiconductor device) comprising a plurality of the solar cells according to claim 25 (it is disclosed the invention can be used in a solar cell module; [0039]), the plurality of solar cells vary in resistance (the solar cells vary in resistance and is disclosed to have a resistivity in a range as no two solar cell manufactured is 
Yamamoto discloses a solar cell module comprising a plurality of solar cells connected in series ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have connected the plurality of solar cells of modified Rohatgi in series, as taught by Yamamoto, such that it is commonly known in the art to connect a plurality of solar cells in series and/or parallel depending on the desired output characteristics and load requirements ([0012].
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837), as applied to claim 21 above, and further in view of Yamamoto et al. (US 2011/0056554).
Regarding claim 38, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a solar cell module comprising a plurality of the solar cells according to claim 21 (it is disclosed the invention can be used in a solar cell module; [0039]), but modified Rohatgi does not expressly disclose the plurality of solar cells are connected in series.
Yamamoto discloses a solar cell module comprising a plurality of solar cells connected in series ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have connected the plurality of solar cells of modified Rohatgi in series, as taught by Yamamoto, such that it is commonly known in the art to connect a .
Response to Arguments
Applicant’s arguments, see pages 13-15 of Remarks, filed 12/30/21, with respect to the 35 USC 112 (a) rejection have been fully considered and are persuasive.  The rejection of claims 1-12, 15-24, 31, 34, 37, 38, 42, 45, and 48 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-12 and 15-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues that the claimed subject matter achieved unexpected results and that the data presented in the 8/20/21 declaration shows unexpected results as appreciated by a person skilled in the art. However, as set forth previously in the prior Office Action mailed on 10/4/21, the information provided therein did not demonstrate unexpected results but that the total area of the contact area can be optimized. Additionally, the results shown do not commensurate in scope with the claimed invention, as set forth in the “Response to Declaration” section of the prior Office Action mailed on 10/4/21. Therefore, the declaration submitted on 8/20/21 was not found to be persuasive.
Applicant argues that the claimed features that a short-circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2 and shows smaller variation than the substrate resistivity and a variation in a short-circuit current density of the solar cell is smaller as compared to a variation in the resistivity of the substrate are not inherent features as set forth in the Office Action because none of the applied references discloses or suggests the claimed feature. Applicant also argues that the resistivity of Rohatgi drastically changes from 0.2 to 2.5 Ω cm while the variation of short-circuit current density barely changes from 28 to 39 mA/cm2. 
However, the Office Action did not state the short-circuit current density is an inherent feature and has stated the prior art taught the short circuit current density to be about 28 to 39 mA/cm2, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference. Therefore, it is noted that the short circuit current density of modified Rohatgi would only be from 37 mA/cm2 to 39 mA/cm2, such that the short-circuit current density would have a smaller variation than the substrate resistivity, as set forth in the Office Action. Further, it appears to be merely a conclusory statement that applicant asserts the short circuit current density has barely changed between 28 to 39 mA/cm2 as disclosed by Rohatgi.
Additionally, as set forth in the Office Action above, it can be seen that the relationship represented by formula (1) is satisfied with the given resistivity of the P-type silicon substrate and the back surface electrode pitch. It is noted that MPEP 2112.01 states: where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Therefore, as the relationship represented by formula (1) is satisfied by the applied references, as set forth in the Office Action above, a prima facie case has been established and it is immaterial who discovered the relationship because the products are identical or substantially identical in structure or composition, such that one of ordinary skill in the art would appreciate given the contact area pitch, resistivity of the silicon substrate, the short-circuit current density, and overall structure and materials of the solar cell, that the variation of the substrate resistivity in comparison to the short circuit current density would exhibit the same as claimed as it is an inherent property based upon the multiple factors listed. Applicant has not provided any evidence to prove the contrary, such that a solar cell possessing the structural features, materials, contact area pitch, resistivity range of the silicon substrate and short-circuit current density as taught by modified Rohatgi would not necessarily exhibit the amount of variance in the short-circuit current density and the substrate resistivity. Therefore, the argument was not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721